           Case 5:20-cv-09090-NC Document 1 Filed 12/16/20 Page 1 of 7




 1   P. Kristofer Strojnik, SBN 242728
     Law Offices of Peter Strojnik
 2   pstrojnik@strojniklaw.com
 3   Esplanade Center III, Suite 700
     2415 East Camelback Road
 4   Phoenix, Arizona 85016
 5   602.510.9409 (tel.)

 6   Attorneys for Plaintiff
 7                              UNITED STATES DISTRICT COURT
 8
                             NORTHERN DISTRICT OF CALIFORNIA
 9
     THERESA BROOKE, a married woman
10
     dealing with her sole and separate claim,      Case No:
11
                             Plaintiff,             VERIFIED COMPLAINT
12
13   vs.                                            (JURY TRIAL DEMANDED)

14   KKS HOSPITALITY INVESTMENT
     LLC, a California limited liability company
15
     dba Hampton Inn & Suites San Jose
16   Airport,
17                           Defendant.
18
              Plaintiff Theresa Marie Brooke alleges:
19
                                              PARTIES
20
              1.    Plaintiff Theresa Brooke is a married woman. Plaintiff is legally disabled,
21
     and is therefore a member of a protected class under the ADA, 42 U.S.C. § 12102(2),
22
     the regulations implementing the ADA set forth at 28 CFR §§ 36.101 et seq., the
23
     California Unruh Civil Rights Act. Plaintiff ambulates with the aid of a wheelchair due
24
     to the loss of a leg.
25
              2.    Defendant, KKS Hospitality Investment LLC, owns and/or operates and
26
     does business as the hotel Hampton Inn & Suites San Jose Airport located at 2088
27
     North 1st Street in San Jose, California. Defendant’s hotel is a public accommodation
28
        Case 5:20-cv-09090-NC Document 1 Filed 12/16/20 Page 2 of 7




 1   pursuant to 42 U.S.C. § 12181(7)(A), which offers public lodging services. On
 2   information and belief, Defendant’s hotel was renovated after March 15, 2012.
 3                                  SUMMARY OF ALLEGATIONS
 4          3.     Plaintiff Theresa Brooke brings this action against Defendant, alleging
 5   violations of Title III of the Americans with Disabilities Act, 42 U.S.C. §§ 12101 et
 6   seq., (the “ADA”) and its implementing regulations and the California Unruh Civil
 7   Rights Act (“Unruh”), California Civil Code §§51, 52. Specifically, Plaintiff brings this
 8   action because Defendant’s hotel does not comply with Section 503 of the 2010
 9   Standards of Accessible Design; Defendant does not have an access aisle at the hotel
10   passenger loading zone that is compliant with Section 503.
11                                          JURISDICTION
12          4.     Jurisdiction in this Court is proper pursuant to 28 U.S.C. §§ 1331 and 42
13   U.S.C. § 12188.
14          5.     Plaintiff’s claims asserted herein arose in this judicial district and
15   Defendant does substantial business in this judicial district.
16          6.     Venue in this judicial district is proper under 28 U.S.C. § 1391(b) and (c)
17   in that this is the judicial district in which a substantial part of the acts and omissions
18   giving rise to the claims occurred.
19                                          ALLEGATIONS
20          7.     Plaintiff formerly worked in the hospitality industry and her husband
21   works in the travel industry. She and her husband are avid travelers to California for
22   purposes of leisure travel, court-related hearings, conferences and inspections, and to
23   “test” whether various hotels across the Country comply with disability access laws.
24   She has been to California countless times over the past few years for purposes of
25   checking ADA compliance, leisure travel, and court-related conferences.
26          8.     Plaintiff and her husband traveled to the South Bay and Santa Cruz in late
27   November of this year for purposes of leisure and to test accessibility at local hotels.
28


                                                2
        Case 5:20-cv-09090-NC Document 1 Filed 12/16/20 Page 3 of 7




 1          9.       During this trip, Plaintiff personally visited Defendant’s hotel and stopped
 2   at the passenger loading zone directly adjacent to the lobby. Defendant’s hotel has a
 3   passenger loading zone because the pickup and dropoff area directly outside of the
 4   lobby is designed and intended as a loading zone.
 5          10.      While at Defendant’s hotel, she discovered that Defendant’s hotel has a
 6   barrier to entry, which is that the passenger loading zone does not have an access aisle.
 7          11.      Plaintiff gained actual and personal knowledge of a barrier while visiting
 8   Defendant’s hotel, and as a result, she was deterred from entering the hotel. She will not
 9   re-visit the hotel until notice is provided of remediation. Returning would be futile, and
10   since she will not return until remediation is provided, a repeat of the injury is not
11   possible.
12          12.      An illustration of a correct access aisle (the striped portion of the
13   illustration below) and compliant cut-out are provided below, which was not provided
14   at the hotel:
15
16
17
18
19
20
21
            13.      Plaintiff intends on visiting the Bay Area and Santa Cruz again early next
22
     year to engage in further ADA testing and for purposes of court-related functions, e.g.
23
     hearings, joint site inspections, and the like. This is not a speculative trip; she will travel
24
     there in either January or February of next year. In the event that notice of remediation
25
     of the barrier at bar is provided prior to her trip, she will re-visit the hotel. However, she
26
     will not do so if the hotel still has the barrier complained of herein.
27
28


                                                 3
        Case 5:20-cv-09090-NC Document 1 Filed 12/16/20 Page 4 of 7




 1          14.    It is readily achievable to modify the hotel to provide an access aisle.
 2   Provision of an access aisle is extremely inexpensive.
 3          15.    Without injunctive relief, Plaintiff and others will continue to be unable to
 4   independently use Defendant’s hotel in violation of her rights under the ADA.
 5          16.    Other potential violations and barriers to entry at Defendant’s hotel may
 6   be discovered during this litigation. It is Plaintiff’s intention to cure all ADA violations
 7   at this hotel in one lawsuit as opposed to doing so in piecemeal litigation, and so she
 8   will amend this Complaint pursuant to Doran if additional ADA violations are
 9   discovered during the case.
10                                   FIRST CAUSE OF ACTION
11          17.    Plaintiff incorporates all allegations heretofore set forth.
12          18.    Defendant has discriminated against Plaintiff and others in that it has
13   failed to make its public lodging services fully accessible to, and independently usable
14   by, individuals who are disabled in violation of 42 U.S.C. § 12182(a) and §
15   121282(b)(2)(iv) and the 2010 Standards, as described above.
16          19.    Defendant has discriminated against Plaintiff in that it has failed to
17   remove architectural barriers to make its lodging services fully accessible to, and
18   independently usable by individuals who are disabled in violation of 42 U.S.C.
19   §12182(b)(A)(iv) and the 2010 Standards, as described above. Compliance with the
20   2010 Standards would neither fundamentally alter the nature of Defendant’s lodging
21   services nor result in an undue burden to Defendant.
22          20.    In violation of the 2010 Standards, Defendant’s hotel passenger loading
23   zone does not have a disability access aisle as required by Section 503 of the Standards.
24          21.    Compliance with 42 U.S.C. § 12182(b)(2)(A)(iv) and the 2010 Standards,
25   as described above, is readily achievable by the Defendant. Id. Readily achievable
26   means that providing access is easily accomplishable without significant difficulty or
27   expense.
28


                                                4
        Case 5:20-cv-09090-NC Document 1 Filed 12/16/20 Page 5 of 7




 1          22.      Defendant’s conduct is ongoing, and, given that Defendant has never fully
 2   complied with the ADA’s requirements that public accommodations make lodging
 3   services fully accessible to, and independently usable by, disabled individuals, Plaintiff
 4   invokes her statutory right to declaratory and injunctive relief, as well as costs and
 5   attorneys’ fees.
 6          23.      Without the requested injunctive relief, specifically including the request
 7   that the Court retain jurisdiction of this matter for a period to be determined after the
 8   Defendant certifies that it is fully in compliance with the mandatory requirements of the
 9   ADA that are discussed above, Defendant’s non-compliance with the ADA’s
10   requirements that its passenger loading zone be fully accessible to, and independently
11   useable by, disabled people is likely to recur.
12          WHEREFORE, Plaintiff demands judgment against Defendant as follows:
13                a. A Declaratory Judgment that at the commencement of this action
14                   Defendant was in violation of the specific requirements of Title III of the
15                   ADA described above, and the relevant implementing regulations of the
16                   ADA;
17                b. Permanent injunction pursuant to 42 U.S.C. § 12188(a)(2) and 28 CFR §
18                   36.504(a) which directs Defendant to take all steps necessary to bring its
19                   passenger loading zone into full compliance with the requirements set
20                   forth in the ADA;
21                c. Payment of costs and attorney’s fees;
22                d. The provision of whatever other relief the Court deems just, equitable and
23                   appropriate.
24                                    SECOND CAUSE OF ACTION
25          24.      Plaintiff realleges all allegations heretofore set forth.
26          25.      Defendant has violated the Unruh by denying Plaintiff equal access to its
27   public accommodation on the basis of her disability as outlined above.
28


                                                  5
        Case 5:20-cv-09090-NC Document 1 Filed 12/16/20 Page 6 of 7




 1          26.      Unruh provides for declaratory and monetary relief to “aggrieved
 2   persons” who suffer from discrimination on the basis of their disability.
 3          27.      Plaintiff has been damaged by the Defendant’s non-compliance with
 4   Unruh.
 5          28.      Pursuant to Cal Civ. Code §52, Plaintiff is further entitled to such other
 6   relief as the Court considers appropriate, including monetary damages in an amount of
 7   $4,000.00, and not more.
 8          29.      Pursuant to Unruh, Plaintiff is entitled to attorney’s fees and costs in an
 9   amount to be proven at trial.
10          WHEREFORE, Plaintiff demands judgment against Defendant as follows:
11                a. A Declaratory Judgment that at the commencement of this action
12                   Defendant was in violation of the specific requirements of Unruh; and
13                b. Permanent injunction pursuant to 42 U.S.C. § 12188(a)(2) and 28 CFR §
14                   36.504(a) which directs Defendant to take all steps necessary to bring its
15                   passenger loading zone into full compliance with the requirements set
16                   forth in the ADA;
17                c. Payment of costs and attorney’s fees;
18                d. Damages in the amount of $4,000.00, the statutory minimum, and not
19                   more; and
20                e. Provision of whatever other relief the Court deems just, equitable and
21                   appropriate.
22                                   DEMAND FOR JURY TRIAL
23          Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff hereby
24   demands a jury trial on issues triable by a jury.
25
26          RESPECTFULLY SUBMITTED this 16th day of December, 2020.
27                                              /s/ P. Kristofer Strojnik
28                                              P. Kristofer Strojnik (242728)
                                                Attorneys for Plaintiff

                                                6
     Case 5:20-cv-09090-NC Document 1 Filed 12/16/20 Page 7 of 7




 1
                                     VERIFICATION
 2
 3      I declare under penalty of perjury that the foregoing is true and correct.

 4                    DATED this 16th day of December, 2020.
 5
 6
 7
 8
 9      Theresa Marie Brooke
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                           7
